DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated June 22, 2021.

The objection to claim 9 is overcome as the claim has been amended to correct the informality.

The objections to claim 17 are withdrawn as claim 17 has been cancelled.

As for Applicant’s argument regarding independent claims 1 and 9: “That is, Messingher only adjusts the flex sensor to the position where the flex sensor is least bent and/or the most bent position, but does not perform sensor calibration for each guide information.” (Remarks, page 10); paragraph 129 of Messingher teaches “In some embodiments, a calibration procedure is provided for calibrating the flex sensors of the glove interface object. For example, the calibration procedure may entail having the user operate the glove interface object so that the flex sensors are positioned in their least flexed positions, and/or their most flexed positions.”  Therefore, Messingher guides the user to place his fingers in a certain position, and then calibrates the sensors for that placement.

As for Applicant’s assertion regarding independent claims 1 and 9: “However, to advance prosecution, Applicant has amended the claims to recite features to identify whether the user's hand was placed at a specific position, identify the position and direction of the sensor according to it, and perform calibration using this information. This further distinguishes the presently recited claims from the virtual hand sensors of 

Accordingly, independent claims 1 and 9 remain rejected.  The dependent claims remain rejected as well.


Claim Objections
Claim 16 is objected to because of the following informalities: “wherein the at least one processor is, in order to calibrate the plurality of the sensor,”.  The word sensor should be plural.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Messingher (US 2016/0054798 A1) in view of Goodall (US 2017/0156662 A1).

Instant Claim 1: A method performed by an electronic device for virtual reality (VR),  (“FIG. 1A illustrates a system for interactive gameplay of a video game, in accordance with an embodiment of the invention.” (Messingher, paragraph 100)  The system of Messingher corresponds to the electronic device of the claim.
“Such video can be augmented with virtual elements to provide an augmented reality experience, or may be combined or blended with virtual elements in other ways.” (Messingher, paragraph 111))

the method comprising: displaying guide information for requesting a user to position a hand of the user in a predefined space;  (“In some embodiments, a calibration procedure is provided for calibrating the flex sensors of the glove interface object. For example, the calibration procedure may entail having the user operate the glove interface object so that the flex sensors are positioned in their least flexed positions, and/or their most flexed positions.” (Messingher, paragraph 127)  Therefore, Messingher teaches that the user is requested to place their fingers/hand in a particular position, corresponding to the guide information of the claim.  The area of the interactive gameplay of Messingher corresponds to the predefined space of the claim.)

identifying whether the hand of the user is positioned in the predefined space;  (If the system of Messingher is able to proceed with calibrating the flex sensors of the glove interface object, then the hand of the user has been identified as being positioned in the area of the interactive gameplay such that the user’s hand position is able to be monitored.)

identifying positions and orientations for a plurality of sensors in case that the hand of the user is positioned in the predefined space;  (The above citation from paragraph 127 of Messingher teaches that the user is requested to place his fingers/hand such that the flex sensors are positioned in a particular position and orientation.)

calibrating the plurality of sensors, based on … and the positions and the orientations for the plurality of sensors;  (The above citation from paragraph 127 of Messingher teaches that the flex sensors are calibrated according to the measured position and orientation of the flex sensors.)

identifying sensor data obtained by the plurality of sensors; and tracking a pose of the hand based on the sensor data.  (“a communications module configured to transmit the flex sensor data and the contact sensor data to a computing device for processing to determine a finger position pose of the glove interface object,” (Messingher, abstract)  When Messingher determines the position pose of the user’s fingers, Messingher is also determining the pose of the user’s hand.)

Messingher does not teach the following limitations of this claim:

obtaining at least one image for the hand of the user in case that the hand of the user is positioned in the predefined space; calibrating the plurality of sensors, based on the at least one image,



obtaining at least one image for the hand of the user in case that the hand of the user is positioned in the predefined space;  (“External sensing device 550 (fig 6) may be a camera or motion capture image sensor. External sensing devices 550 may be used to intermittently make measurements to determine posture. For example, images from external cameras may be used to measure the orientation, acceleration, movement, angular motion, rotation, angular velocity, angular acceleration, and/or position of a user 680.” (Goodall, paragraph 115))

calibrating the plurality of sensors, based on the at least one image,  (“Measurements from one or more external sensing devices 550 (fig 6) may be used to reset epidermal electronics device 100 based determinations. For example, measurements taken from an external sensing device 550 may be used to calibrate the sensors of one or more epidermal electronic devices 100.” (Goodall, paragraph 115))

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the wearable sensors and calibration as taught by Messingher; with the wearable sensors and calibration as taught by Goodall, wherein images of the user are used to calibrate the sensors in addition to data from the sensors themselves.  Such a combination involves incorporating a known feature (Goodall) into a known system in order to yield the predictable results of calibrating various sensors of user tracking system that much more accurately.


Instant Claim 2: The method of claim 1, wherein the tracking of the pose of the hand comprises: identifying orientation information of the plurality of sensors based on the sensor data;  (“Therefore, it should be understood that the uses of a 

mapping the orientation information with a pre-determined orientation of hand poses of the user;  (The hand pose illustrated in fig 4B of Messingher may be referred to as predetermined.)

determining an initial orientation of a wearable device with respect to a virtual reality (VR) device; and tracking the pose of the hand in a VR environment based on the orientation information.  (“a communications module configured to transmit the flex sensor data and the contact sensor data to a computing device for processing to determine a finger position pose of the glove interface object, the finger position pose being applied for rendering a virtual hand in a view of a virtual environment on a head-mounted display (HMD), the virtual hand being rendered based on the identified finger position pose.” (Messingher, abstract)  The glove interface object and head-mounted display of Messingher correspond to the wearable device and virtual reality device of the claim, respectively.)


Instant Claim 3: The method of claim 2, wherein the determining of the initial orientation of the wearable device with respect to the VR device comprises receiving a relative orientation between a hand of the user with respect to the VR device.  (“the finger position pose being applied for rendering a virtual hand in a view of a virtual environment on a head-mounted display (HMD), the virtual hand being rendered based on the identified finger position pose.” (Messingher, abstract))


Instant Claim 4: The method of claim 2, wherein the plurality of sensors are placed at predetermined locations on the wearable device to track a movement of the hand of the user with respect to the VR device.  (“As shown, the glove interface object 400 (fig 4A) includes a flex sensor that is defined along the top surface of each of the fingers of the glove interface object 400.” (Messingher, paragraph 120))


Instant Claim 6: The method of claim 2, wherein the wearable device comprises one or more position tracking sensors, one or more processors, and the plurality of sensors at pre-determined locations for tracking the pose of the hand in the VR environment.  (“a communications module configured to transmit the flex sensor data and the contact sensor data to a computing device for processing to determine a finger position pose of the glove interface object, the finger position pose being applied for rendering a virtual hand in a view of a virtual environment on a head-mounted display (HMD), the virtual hand being rendered based on the identified finger position pose.” (Messingher, abstract)  The computing device of Messingher corresponds to the processor of the claim.)


Instant Claim 7: The method of claim 6, wherein, when the hand is outside a field of view with respect to the VR device, the method comprises: receiving the orientation information of the plurality of sensors; and tracking the pose of the hand in the VR environment based on the orientation information and information from the one or more position tracking sensors.  (“a communications module configured to transmit the flex sensor data and the contact sensor data to a computing device for processing to determine a finger position pose of the glove interface object, the finger position pose being applied for rendering a virtual hand in a view of a virtual environment on a head-mounted display (HMD), the virtual hand being rendered based on the identified finger position pose.” (Messingher, abstract)  Regardless of whether the user’s hand is out of view with respect to the head-mounted display of Messingher, the finger positions are determined.)


Instant Claim 8: The method of claim 1, wherein the displaying the guide information comprises: displaying the guide information for requesting at least one other pose of the hand of the user or at least one other placement of the hand of the user; and wherein the calibrating of the plurality of sensors comprises: calibrating the plurality of sensors based on the information obtained from the at least one other pose of the hand of the user or the at least one other placement of the hand of the user to the respective other guide information.  (“For example, the calibration procedure may entail having the user operate the glove interface object so that the flex sensors are positioned in their least flexed positions, and/or their most flexed positions.” (Messingher, paragraph 127)  Messingher’s calibration procedure “having the user operate the glove interface object” means that the procedure instructs (guides) the user.)


Instant Claim 9: An electronic device comprising: a display; a transceiver; and at least one processor electrically coupled with the transceiver and the display,  (Fig 12 of Messingher teaches a display 1304 and a processor 1300.  Communication link 1336 corresponds to the transceiver of the claim.)

	Apparatus claim 9 and method claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, the remainder of claim 9 is similarly rejected under the same rationale as applied above with respect to method claim 1.


Instant Claim 10: (Claim 10 is substantially identical to claim 2, and thus, is rejected under similar rationale.)


Instant Claim 11: (Claim 11 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 12: (Claim 12 is substantially identical to claim 4, and thus, is rejected under similar rationale.)


Instant Claim 14: (Claim 14 is substantially identical to claim 6, and thus, is rejected under similar rationale.)


Instant Claim 15: (Claim 15 is substantially identical to claim 7, and thus, is rejected under similar rationale.)


Instant Claim 16: (Claim 16 is substantially identical to claim 8, and thus, is rejected under similar rationale.)



Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Messingher, in view of Goodall, and further in view of Chang (US 2018/0299947 A1).

Instant Claim 5: The method of claim 2, wherein the mapping of the orientation information with the pre-determined orientation of hand poses of the user comprises: determining axis of rotation from a first hand pose to a second hand pose using the orientation information received from the plurality of sensors;  (“In one embodiment, three gyroscopes 1314 provide information about movement across the respective axis (x, y and z) based on inertial sensing. The gyroscopes help in 

Messingher does not teach the following limitations of this claim:

determining a quaternion that minimizes difference between the axis of rotation with an associated virtual axis; and mapping the quaternion for each finger for all degrees of movements of the fingers.

In the same field of endeavor, however, Chang does disclose determining a quaternion for a virtual reality motion controller.

determining a quaternion that minimizes difference between the axis of rotation with an associated virtual axis; and mapping the quaternion for each finger for all degrees of movements of the fingers.  (“To this end, a determination is made if the user is leaning, strafing, or rotating by calculating the w, x, y, and z differences between the initial reference quaternion along the chosen axis and the current reading output by the orientation sensor. The differences for each of these variables in the quaternion allows for identification of the position, motion, and acceleration currently being performed by the user.” (Chang, paragraph 48))

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the virtual reality hand motion system as taught by Messingher; with the virtual reality motion controller as taught by Chang, along with determining a quaternion.  “After solving for the new reference position in a simplified quaternion space, i.e., along a single axis, the solution for all subsequent user orientations is calculated by finding the rotation quaternion which 


Instant Claim 13: (Claim 13 is substantially identical to claim 5, and thus, is rejected under similar rationale.)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626